DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “The "predetermined time" recited in the present claim is a time during which the stereoscopic image is displayed based on the last detected position of the observer after the observer in the tracking area has become untrackable. As described in the specification, this configuration of displaying the stereoscopic image for a predetermined time reduces the frequency of undesirable changes to stereoscopic images by maintaining the stereoscopic image for the observer, even when the observer is temporarily lost or untrackable. See Spec. at p. 4, lines 10-21.”
Examiner notes that Applicant places a particular significance on the words “predetermined time” as being sufficient to reduce undesirable changes, however neither the claims nor the arguments define the range or the source of the predetermination.  
For one, there is always a “predetermined time” for the computer to implement changes to the stereoscopic settings, which result from computational and system delays.  Secondly, McCarthy provides several example in which the computer takes time (predetermined by the computational requirements) before switching to a different stereoscopic display mode (and thus maintaining the last mode):  McCarthy detects the 
Citations to these additional examples have been updated in the reasons for rejection below.  Examiner suggests clarifying the limits of “predetermined time” that produce the intended benefits.
Applicant argues:  “Claim 1 also recites a "tracking area" and combines it with the predetermined time to avoid tracking other persons outside of the tracking area. This claimed feature also prevents the user's display image from flickering or shifting when people pass behind the observer or in front of the display apparatus. McCarthy fails to disclose the claimed tracking area and relate it to a predetermined time, as recited in the present claims.”
Examiner notes that the claims do not limit the “tracking area”; thus the tracking area can be the entire image, the stereoscopic display area, or the area of the observer’s head which is cited in the prior art.
Examiner suggests claiming the limits for (or a step that sets) a particular tracking area, so that such a limitation can be compared to the existing prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described n the Specification (“AAPA”) in view of US 20100079449 to McCarthy (“McCarthy”).
Regarding Claim 1:  “A stereoscopic display system comprising:
a display apparatus configured to display a stereoscopic image; and
a control system, wherein … display a stereoscopic image on the display apparatus based on a position of an observer detected in a predetermined tracking area in the acquired image, … wherein the tracking area is a part of an area in which an observer is trackable and the tracking area includes a stereoscopic viewing zone in which a stereo image can be recognized from the stereoscopic image, and  (“The autostereoscopic display system generates an image to be displayed by the autostereoscopic display apparatus in real time based on the positions of the observer's eyes acquired by the tracking device and the optical characteristics of the autostereoscopic display apparatus to provide the observer with a stereo image comfortable to see.” AAPA, Specification, Page 1, lines 21-22.)
AAPA does not teach:  “the control system is configured to: acquire an image captured by an imaging device; and …. wherein the control system is further configured to: display a stereoscopic image for a predetermined time based on a position at which the observer is detected last after the detected observer has become untrackable in the tracking area … display a stereoscopic image suitable for a predetermined position in the stereoscopic viewing zone in a case where no observer is detected in the tracking area over the predetermined time.”
McCarthy teaches the above claim features in the context of an autostereoscopic display:
the control system is configured to: acquire an image captured by an imaging device; and  (“The camera 230 captures images of a user.”  Paragraph 36.)
wherein the control system is further configured to: display a stereoscopic image for a predetermined time based on a position at which the observer is detected last after the detected observer has become untrackable in the tracking area; and  (McCarthy tracks the position of the observer as position of the user’s pupils, but maintains the stereoscopic display at that position for a predetermined time corresponding to (a) at least as long as it takes for the system to switch to another stereoscopic setting, or (b) as long as the position can be estimated by other means, or (c) as long as it takes for the system to reacquire the observer’s position by other means, or (d) as long as it takes for the system to fall back to a determine that location of the observer cannot be identified; each an example of a predetermined time delay from the last tracking of the observer during which the stereoscopic display settings are maintained:  
“This virtual perspective can be maintained as long as the stream of data regarding the user's head position is maintained and is determined to be reliable. … If, at some point [predetermined determination time], the user's head position cannot be calculated, the system will fall back into a "target acquisition" mode and attempt to relocate the user and reestablish the virtual perspective.”  McCarthy, Paragraph 41.  Also note the other embodiments:  “in the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature continue rendering the three-dimensional appearing imagery based on this alternate signature target.”  McCarthy, Paragraph 38.  “If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identifled, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode presenting a standard 2-dimensional display. … However, other modes can be programmed into the device so that other functions occur when there is insufficient information present to identify the relative location of the user's head.” McCarthy, Paragraph 38.)
display a stereoscopic image suitable for a predetermined position in the stereoscopic viewing zone in a case where no observer is detected in the tracking area over the predetermined time.”  (“If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identifled, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode presenting a standard 2-dimensional display. However, other modes can be programmed into the device …” where a 2-dimensional stereoscopic image or a stereoscopic image for a default position are examples of a stereoscopic image suitable for a predetermined position.  See McCarthy Paragraph 39.)

Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The stereoscopic display system according to claim 1, wherein 
the control system is configured to: determine the position of the observer based on positions of the eyes of the observer in a case where the eyes of the observer are detected; and  (“the device shown determines the user's eyes relative position in comparison to the camera 23”  McCarthy, Paragraph 38.  See statement of motivation in Claim 1.)
determine the position of the observer based on a position of a predetermined body part different from the eyes in a case where the eyes of the observer are not detected.”  (“the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature target can be used and calculated. … determined by the user's current head position.”  McCarthy, Paragraphs 39-40. See statement of motivation in Claim 1.)
Regarding Claim 3:  “The stereoscopic display system according to claim 1, wherein the predetermined position is a position located most distant from ends of the stereoscopic viewing zone in a direction parallel to and a direction normal to a screen of the display apparatus.”  (Note that a 2-dimensional stereoscopic image is suitable for this position:  “the device 200 can default to a mode presenting a standard 2-dimensional display. However, other modes can be programmed …”  McCarthy, Paragraph 39.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The stereoscopic display system according to claim 1, wherein the control system is configured to display a stereoscopic image on the display apparatus based on a position of an observer located closest to a predetermined reference position among a plurality of observers detected in the tracking area.”  (Note that a 2-dimensional stereoscopic image is suitable for this position:  “the device 200 can default to a mode presenting a standard 2-dimensional display. However, other modes can be programmed …”  McCarthy, Paragraph 39.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The stereoscopic display system according to claim 4, wherein the control system is configured to maintain the latest stereoscopic image in a case where a plurality of observers located closest to the reference position are detected.”  (“If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identified, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode”  McCarthy, Paragraph 39.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The stereoscopic display system according to claim 1, 
wherein the tracking area includes a plurality of sub-tracking areas, wherein each of the plurality of sub-tracking areas includes a stereoscopic viewing zone in which a stereo image can be recognized from a stereoscopic image displayed on the display apparatus, and … wherein the control system is configured to: select the plurality of sub-tracking areas one by one in descending order of priorities assigned in advance until an observer is detected; and  (“the device shown determines the user's eyes relative position in comparison to the camera 230. In the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature target can be used and calculated.”  McCarthy, Paragraph 38.  Also note sub-tracking areas embodied as “defining a plurality of user view-points of a user interface screen of the portable computing device,” where the observer’s features are searched in a sequence in correspondence to these user view-points.  McCarthy, Paragraph 8.  See statement of motivation in Claim 1.)
display a stereoscopic image based on a position of the detected observer.”  (“The method next includes rendering a first image of a constructed scene on the user interface screen based on a first determined user's viewpoint 
Claim 7 is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 implement the method steps of Claim 7.
Claims 8-12 are rejected for reasons stated for Claims 2-6 respectively, in view of Claim 7 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483